DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-16 are pending:
		Claims 1-2, 4 and 13-16 are rejected. 
		Claims 1 and 13 have been amended. 
		Claims 5-12 have been withdrawn.
		Claim 3 has been cancelled. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/10/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 03/10/2022 has been entered.
Response to Amendments
Amendments filed 03/10/2022 have been entered. 
Response to Arguments
Arguments filed 03/10/2022 have been entered. Arguments were fully considered.
On pages 5-6 of Applicant’s arguments, Applicant argues that:
On the other hand, both Rohrer and Pennie teach away from their proffered combination. Rohrer teaches a device where its plunger is moved longitudinally throughout its interior in order to move its plunger into contact with the fluid contained within. 

However, Pennie teaches that its conically tapered channel 42, which is formed in the underside of flange 40 (rf. Pennie, [0037]), is 

As part of this secure cover, its "cap 36 is securely and snugly engaged with the receptacle. The interconnection is tight enough so that the cap remains in secure interengagement with the upper end of the receptacle during centrifuging of assembly 10 and subsequent fluid aspiration therefrom." (Pennie, [0037].) Hence, it is unclear why one of ordinary would choose to modify the plunger of Smith which is designed to move longitudinally within a chamber with the tapered channel 42 of Pennie which is designed to remain stationary and secured upon a receptacle in order to address specific issues such as maintaining sterility, preventing aerosolization, and eliminating the need for centrifugal bucket caps. 

Furthermore, Pennie teaches that its "Conical channel 42 facilitates and improves removal and collection of the plasma/platelets 80 during aspiration" (Pennie, [0048]) but this is due to its design in maintaining a stationary position of its conical channel 42, "Again pressure within respectable [sic] 12 is neutralized, a vacuum within lower chamber region 89 is avoided and piston 60 is driven upwardly as indicated by arrows 90 in FIG. 6." (Emphasis added, Id.) 

Therefore, the cited references of Rohrer and Pennie teach away from their proffered combination and independent claim 1 is patentable over each of the references alone or in combination. The dependent claims are patentable for at least the same reasons. 

Accordingly, Applicant respectfully requests the reconsideration and withdrawal of the rejection under 35 U.S.C. §103. 

	This argument is not persuasive because the combination of Rohrer and Pennie does not teach away from their proffered combination. Rohrer teaches a channel that extends through the tube 5, piston carrier 23 and plunger 3 as shown in Fig. 1 of Rohrer; Rohrer does not teach the claimed funnel such that fluid comes in contact with the funnel. In a related field of endeavor, Pennie teaches the claimed funnel (conical channel 42 shown Fig. 1 of Pennie). Therefore, it would have been obvious to modify the apparatus (comprising tube, piston carrier and plunger) of Rohrer by incorporating the funnel of Rohrer between the tube and piston carrier such that the funnel is positioned upon the plunger and movable therewith because said funnel provides the 
On page 7 of Applicant’s arguments,  Applicant argues that:
However, Okamoto teaches a device which is positioned in the opposite order as presently claimed. That is, the blood cell trapping membrane 64 of Okamoto is positioned above its second hollow needle 4 which is proffered as access tube 4. As described, "The blood cell trapping membrane 64 is arranged in the inner space 62A so as to be supported by the annular step 62b. The blood separation material 63 is arranged in the inner space 62A above the blood cell trapping membrane 64 ...." (Okamoto, [0165].) 

The membrane 64 of Okamoto cannot be positioned within at least a lower portion of the channel and the second length of the access tube cannot be considered to be above the open cell matrix. 
Foucault is proffered as teaching a filter medium for obtaining plasma and associated filtration device and method comprising a hollow needle extending form a cover or seal yet fails to cure the defects of Okamoto. 

Therefore, independent claim 13 is patentable over each of the cited references alone or in combination and the dependent claims are patentable for at least the same reasons. 
Accordingly, Applicant respectfully requests the reconsideration and withdrawal of the rejection under 35 U.S.C. §103. 

	This argument is moot because amendments necessitate new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(10/102(a)(2) as being anticipated by Okamoto (US 2009/0050553).
	Regarding claim 13, Okamoto teaches a separation apparatus (apparatus) (see Entire Abstract), comprising 
	a tube (container 21 and holder 10 shown in Fig. 4 are the tube) having a first length (see annotated Fig. 4) and defining a channel (the container 21 defines a channel and the tube defines a channel therefore the combined channels are the claimed channel) (see Fig. 4) within; 
	an access tube (Fig. 10, needle 3; see ¶109) having a second length (see annotated Fig. 10) and extending from a cover or seal (Fig. 4, closing member 23; see ¶134) into the channel such that the access tube is contained within the channel (see Fig. 4), wherein a distal end of the second length defines an opening (see annotated Fig. 10); and 
	an open cell matrix (Fig. 10, blood cell trapping membrane 64; see ¶95) configured to entrap red blood cells (“the blood cell trapping filter…to prevent the passage of the red blood cells”) (see ¶168) and positioned so as to be stationary within at least a lower portion of the channel (see Fig. 10),  
	wherein the second length of the access tube is configured to maintain the opening within proximity (see Fig. 10) (the term “proximity” is a relative term) and above the open cell matrix within the channel (see Fig. 10) such that the opening is positioned to withdraw a specified fractional layer of a fluid within the tube (see Fig. 4) and where the open cell matrix remains stationary (the blood cell trapping membrane is in a fixed position) (see Fig. 4) when the specified fractional layer of the fluid is removed through the opening of the access tube (see Fig. 4).  


    PNG
    media_image1.png
    673
    858
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer (EP 3342436) in view of Pennie (US 2016/0367982). 
	Regarding claim 1, Rohrer teaches a separation apparatus (see Fig. 1 and Entire Abstract), comprising: a cylindrical tube (Fig. 1, cylindrical tube 1 (Fig. 1, cylinder 1); see claim 1) defining an opening (see Fig. 1) and a channel extending therethrough (see Fig. 1) with a closed floor opposite of the opening of the cylindrical tube (see annotated Fig. 2) (“screw-on or plug-on base”) (Rohrer, see ¶22); a plunger (Fig. 1, plunger 3; see claim 1) defining a plunger fluid opening (Fig. 1, plunger fluid opening 4 (Fig. 1, hole-like cut-out 4); see claim 1) and slidably positioned within the channel (“a piston can be reversibly moved back and forth along the longitudinal axis”) (see ¶13); and a piston carrier  (Fig. 1, piston carrier 23; see ¶38) positioned upon the plunger (see Fig. 1) and movable therewith (see Figs. 1-2), wherein the piston carrier narrows from a first width upon the plunger down to a second width which is smaller than the first width (see Fig. 1) and which terminates in a piston carrier fluid opening (see annotated Fig. 1) extending away from the plunger (see Fig. 1) and is in fluid communication with the plunger fluid opening (see Fig. 1) wherein formation of a vacuum drawn through the piston carrier opening (this limitation is directed to a process/method step) urges a fluid within the cylindrical tube to enter through the first width and pass through the relatively smaller second width and into the piston carrier fluid opening (“piston in the cylinder is pushed down…phase A…from below to the center of the transparent tube – by lowering the piston – through the hole-shaped recess of the piston, was pressed up and 
	Rohrer does not teach a funnel and that the fluid enters into contact with the funnel. 
	In a related field of endeavor, Pennie teaches a centrifuge tube assembly (see Entire Abstract) comprising fluid entering into contact with a funnel (conically tapered channel) (see ¶37) (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus (comprising tube, piston carrier and plunger) of Rohrer by incorporating the funnel of Rohrer between the tube and piston carrier such that the funnel is positioned upon the plunger and movable therewith because said funnel provides the benefit of facilitating and improving removal of plasma/platelet during aspiration (Pennie, see ¶48) which is desirable in Rohrer for removal of individual phases of blood (Rohrer, see ¶9).
Annotated Fig. 2

    PNG
    media_image2.png
    528
    638
    media_image2.png
    Greyscale

.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer (EP 3342436) in view of Pennie (US 2016/0367982) and further in view of Leach (US 2005/0109716).
	Regarding claim 2, Rohrer and Pennie teach the apparatus of claim 1 further comprising a tubing (Rohrer, Fig. 2, tubing 5 (Fig. 2, transparent tube 5); see claim 1) extending through the opening of the cylindrical tube (Rohrer, see Fig. 2). 
	The combination of references does not teach the tubing removably coupled to the funnel fluid opening. 
	In a related field of endeavor, Leach teaches an apparatus and method for separating and concentrating fluids containing multiple components (see Entire Abstract) comprising tubing removably coupled to a funnel fluid opening (see Fig. 7B & 7C) (see ¶96).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tubing and funnel of Rohrer such that said tubing is removably coupled to the funnel as taught by Leach because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0050553).
	Regarding claim 14, Okamoto teaches the apparatus of claim 13. 
	While Okamoto does not teach the second length of the access tube is half of the first length of the tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second length of the access tube of Okamoto by adjusting In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0050553) in view of Antanavich (USPN 5,585,007).
	Regarding claim 15, Okamoto teaches the apparatus of claim 13.
	Okamoto does not teach that said open cell matrix comprises an open cell foam.  
	In a related field of endeavor, Antanavich teaches a plasma concentrate and tissue sealant (see Entire Abstract) comprising an open cell foam (open cell hydrophobic foam) (see C15/L59-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the material of the open cell matrix of Okamoto with the open cell hydrophobic foam material of Antanavich because the simple substitution of one known open matrix material means with another known open cell hydrophobic foam material means is obvious and will result in a suitable material for trapping red blood cells (Antanavich, see C15/L59-63) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0050553) in view of Jeng (USPN 5,064,541).
	Regarding claim 16, Okamoto teaches the apparatus of claim 13.
	Okamoto does not explicitly teach that said the open cell matrix has a cylindrical shape.
	In a related field of endeavor, Jeng teaches devices and methods for the collection of plasma or serum (see Entire Abstract) comprising an open cell matrix (porous polyethylene matrix) (see C7/L10-15) having a cylindrical shape (cylindrical shape) (see C7/L10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the open cell matrix of Okamoto by changing the shape to a cylindrical shape as disclosed by Jeng because applying a known shape to a known matrix obviously resulting in affecting resident times and efficiency (Jeng, see C7/L10-15) with an expectation of success. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778